DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: in line 2, “configured stabilize” should read --configured to stabilize--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 18, line 4 recites “the trunnion”, “the shock strut”, and “the nose wheel”. However claim 14 recites that each of the landing gears comprises “a trunnion”, “a shock strut”, and “a nose wheel”. It is unclear which of each trunnion, shock strut, and nose wheel is recited in claim 18. For 
Claim 19 is rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US 20120217341 A1) in view of Pauli et al (“Pauli”) (US 3335981 A).
For claim 1, Bennet discloses a landing gear of an aircraft (Fig. 1a) comprising:
a shock strut (4) coupled to an axle with a wheel (conventionally arranged wheel assembly 6);
a folding side brace (18 folds against strut 4 and other components during retraction, shown from Figs. 2a to 3) extending from the shock strut inboard toward a belly of the aircraft (Fig. 2b, 18 extends from strut 4 toward the top of the page, which is inboard toward a belly) and configured to stabilize the shock strut (Para 0017, “the lower end of the rear stay where it attaches to the shock strut is compelled to follow the surface of the sphere as the gear is retracted or deployed”, shock strut is support by being restrained in motion by the brace); and 
8) configured to pivot the shock strut forward toward a nose (from Fig. 1a to Fig. 2a the shock strut pivots forward at the pivot point between 4 and 8) and inboard toward the belly of the aircraft to retract the wheel (from Fig. 2b to Fig. 3 the shock strut pivots inboard during retraction), but fails to disclose that the landing gear is a nose landing gear and that the shock strut is coupled to an axle with a nose wheel.
However, Pauli teaches a retractable nose landing gear (Fig. 1-7) with a shock strut (18) coupled to an axle (Fig. 7, between wheels) with a nose wheel (29).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bennet by having the landing gear be a nose landing gear with the shock strut coupled to an axle with a nose wheel as disclosed by Pauli. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (nose landing gear) for another (main landing gear) to obtain predictable results (supporting an aircraft). Additionally, having these components be interchangeable is beneficial in order to reduce manufacturing complexity and tooling requirements.
For claim 2, Bennet as modified discloses the nose landing gear of claim 1 wherein:
the trunnion (8) includes a hinge axis arranged longitudinally with the aircraft (Para 0014, “pivot axis that is arranged to coincide with the longitudinal axis of the elongate beam 8 itself” which coincides with the longitudinal axis of the aircraft) and configured to pivot the shock strut forward toward the nose (the pivot between 8 and 4 rotates the shock strut 4 forward) and inboard toward the belly of the aircraft to retract the nose wheel (the rotation of 8 rotates the shock strut 4 inboard), and
the forward pivot of the shock strut to retract the nose wheel enables the shock strut to extend via gravity and aerodynamic drag (the shock strut would be enabled to do this by nature of its configuration).
For claim 3, Bennet as modified discloses the nose landing gear of claim 1 further comprising:
20) coupled to the trunnion (it is coupled to the shock strut which is coupled to the trunnion, so the actuator is at least indirectly coupled to the trunnion) and configured to pivot the shock strut about the trunnion to retract the nose wheel (Para 0020, “As the retraction actuator 20 reduces in overall length it pulls forward on the shock strut 4”).
For claim 4, Bennet as modified discloses the nose landing gear of claim 1 wherein:
the folding side brace (18) extends from the shock strut inboard toward the belly of the aircraft and aft toward a tail of the aircraft (Fig. 2b, brace 18 extends inboard (toward top of page) and aft (toward right of page)).
For claim 5, Bennet as modified discloses the nose landing gear of claim 1 but fails to disclose wherein:
the trunnion is mounted outside a fuselage of the aircraft and inside a nose fairing.
However, Pauli teaches a trunnion (19) mounted outside a fuselage of an aircraft and inside a nose fairing (Fig. 2, trunnion is to the left of fuselage 13 and located within nose fairing 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bennet by having the trunnion be mounted outside a fuselage of the aircraft and inside a nose fairing as disclosed by Pauli. One of ordinary skill in the art would have been motivated to make this modification to prevent the landing gear from taking up valuable space in the fuselage while still being covered by the nose fairing to reduce drag from the landing gear.
For claim 6, Bennet as modified discloses the nose landing gear of claim 1 wherein:
the shock strut includes a bottom cylinder coupled with the axle (Fig. 1a bottom portion of 4), and a top cylinder (top part of 4) that is telescopic with the bottom cylinder (Para 0014, “telescopic shock strut 4 of a conventional kind well known to the skilled person”).
For claim 7, Bennet as modified discloses the nose landing gear of claim 1 further comprising:
Para 0015, “A folding, over-centre, lock stay is arranged in a conventional manner between the common hinge point of the upper and lower forward stay members and the elongate pintle beam 8”) coupled with the folding side brace (Fig. 1a, at least coupled with intermediate members from the lock links to brace 18) and configured stabilize the folding side brace when the nose landing gear is in an extended position (lock links prevent brace 12 from folding, which in turn stabilizes 18 by preventing it from rotating).
For claim 8, Bennet discloses a method of retracting a landing gear of an aircraft (Figs. 1a-3), the method comprising:
mounting a trunnion (8) longitudinally with a fuselage of the aircraft (Para 0014, “pivot axis that is arranged to coincide with the longitudinal axis of the elongate beam 8 itself” which coincides with the longitudinal axis of the aircraft) and outboard from a center line extending along a belly of the aircraft (Para 0003, “the wheel assembly is located forward and inboard in the retracted position in comparison with its location in the deployed position”, if the wheel retracts inboard then the trunnion must be located outboard);
pivotally coupling (pivot point at joint between 4 and 8) a shock strut (4) with the trunnion (8);
attaching a folding side brace (18 folds against strut 4 and other components during retraction, shown from Figs. 2a to 3) to the shock strut to project inboard from the shock strut toward the center line extending along the belly of the aircraft (Fig. 2b, 18 extends from strut 4 toward the top of the page, which is inboard toward a belly) to stabilize the shock strut (Para 0017, “the lower end of the rear stay where it attaches to the shock strut is compelled to follow the surface of the sphere as the gear is retracted or deployed”, shock strut is support by being restrained in motion by the brace); and
pivoting the shock strut via the trunnion forward toward a nose of the aircraft (from Fig. 1a to Fig. 2a the shock strut pivots forward at the pivot point between 4 and 8) and inboard toward the center line extending along the belly of the aircraft to retract the nose wheel (from Fig. 2b to Fig. 3 the shock strut pivots inboard during retraction), but fails to disclose that the landing gear is a nose landing gear and that the shock strut is attached with an axle having a nose wheel.
However, Pauli teaches a retractable nose landing gear (Fig. 1-7) with a shock strut (18) attached with an axle (Fig. 7, between wheels) having a nose wheel (29).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bennet by having the landing gear be a nose landing gear with the shock strut attached with and having a nose wheel as disclosed by Pauli. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (nose landing gear) for another (main landing gear) to obtain predictable results (supporting an aircraft). Additionally, having these components be interchangeable is beneficial in order to reduce manufacturing complexity and tooling requirements.
For claim 9, Bennet as modified discloses the method of claim 8 wherein:
the trunnion (8) includes a hinge axis arranged longitudinally with the aircraft (Para 0014, “pivot axis that is arranged to coincide with the longitudinal axis of the elongate beam 8 itself” which coincides with the longitudinal axis of the aircraft) to pivot the shock strut forward toward the nose (the pivot between 8 and 4 rotates the shock strut 4 forward) and inboard toward the belly of the aircraft to retract the nose wheel (the rotation of 8 rotates the shock strut 4 inboard).
For claim 10, Bennet as modified discloses the method of claim 8 wherein:
the folding side brace (18) extends from the shock strut inboard toward the belly of the aircraft and aft toward a tail of the aircraft (Fig. 2b, brace 18 extends inboard (toward top of page) and aft (toward right of page)).
For claim 13, Bennet as modified disclose the method of claim 8 but fails to disclose further comprising:
mounting the trunnion outside the fuselage of the aircraft and inside a nose fairing.
19) outside a fuselage of an aircraft and inside a nose fairing (Fig. 2, trunnion is to the left of fuselage 13 and located within nose fairing 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bennet by mounting the trunnion outside a fuselage of the aircraft and inside a nose fairing as disclosed by Pauli. One of ordinary skill in the art would have been motivated to make this modification to prevent the landing gear from taking up valuable space in the fuselage while still being covered by the nose fairing to reduce drag from the landing gear.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of Pauli, further in view of Masclet et al (“Masclet”) (US 3899147 A).
For claim 11, Bennet as modified discloses the method of claim 8 but fails to disclose the method further comprising:
mounting the trunnion outboard from a cargo floor of the aircraft.
Bennet as modified does not explicitly specify where the trunnion is mounted in relation to a cargo floor of the aircraft. However, Masclet teaches mounting the trunnion (pivot 19) outboard from a cargo floor of the aircraft (Fig. 5, pivot 19 is located to the left, or outboard, from the cargo floor (which is located at axis 15-17)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bennet as modified by mounting the trunnion outboard from a cargo floor of the aircraft as disclosed by Masclet. One of ordinary skill in the art would have been motivated to make this modification to provide a wider base of stability for the aircraft by having the landing gear mounted further outboard. 
For claim 12, Bennet as modified discloses the method of claim 8, but fails to disclose the method further comprising:
mounting the trunnion at an outboard end of a cargo floor of the aircraft and underneath the cargo floor.
However, Masclet teaches mounting the trunnion (19) at an outboard end of a cargo floor of the aircraft and underneath the cargo floor (Fig. 4, 19 is at outboard end of cargo floor (end located at point marked 15-17) and underneath cargo floor, which is located above it)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bennet as modified by mounting the trunnion at an outboard end of a cargo floor of the aircraft and underneath the cargo floor as disclosed by Masclet. One of ordinary skill in the art would have been motivated to make this modification to provide a wider base of stability for the aircraft by having the landing gear mounted further outboard and keeping the trunnion underneath the cargo floor in order to reduce the profile of the structure to reduce drag. 

Claims 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlender (US 2659555 A) in view of Stuhr (US 5000400 A).
For claim 14, Schlender discloses an aircraft (Fig. 1) comprising:
a pair of nose landing gears (Fig. 1, two front landing gear) each comprising:
a shock strut (2) coupled to an axle (10) with a nose wheel (1);
a folding side brace (Fig. 4, right gear shows brace with two parts, 25 and 42 which fold as shown from Fig. 5 to Fig. 6) extending from the shock strut inboard toward a belly of the aircraft (25 is attached to shock strut 2 and extends inboard) and configured to stabilize the shock strut (25 braces the shock strut and restrains movement through retraction); and
22) configured to pivot the shock strut of one of the pair of nose landing gears forward toward a nose and inboard toward the belly of the aircraft to retract the nose wheel (Col. 6, lines 6-8, “each landing unit swings upwardly and inwardly, one unit of a pair swinging forwardly”). Schlender discloses that one of the pair of landing gears pivots forward and inboard while the other pivots rearward and inward, but fails to disclose that each of the pair of nose landing gears pivots forward and inboard.
	However, Stuhr teaches that both shock struts pivot forward toward a nose and inboard toward the belly of the aircraft (Fig. 3, 16 and 18; Fig. 14).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nose landing gear disclosed by Schlender by having both shock struts pivot forward toward a nose and inboard toward the belly of the aircraft as disclosed by Stuhr. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (landing gear that pivots rearward during retraction) for another (landing gear that pivots forward during retraction) to obtain predictable results (landing gear that pivot to retract to reduce drag during flight). Additionally, one of ordinary skill in the art would have been motivated to have both landing gear pivot forward during retraction to be able to use drag to help deploy the landing gear during flight in case of actuator failure.
For claim 15, Schlender as modified discloses the aircraft of claim 14 wherein:
the pair of nose landing gears are attached at different sides of a fuselage (Fig. 4) and configured to pivot the shock struts forward and inboard symmetrically about a center line extending longitudinally along the belly of the aircraft (Stuhr, Fig. 3).
For claim 16, Schlender as modified discloses the aircraft of claim 14 but fails to disclose wherein:

However Stuhr teaches that with the pair of nose landing gears in a retracted position (Fig. 3), a space between the pair of nose landing gears including an area aft of the nose wheels and forward from the folding side braces (Fig. 14, the space where the label “98” is located) is available for installing a hydraulic pump of the aircraft (a hydraulic pump of a certain size and shape would be able to fit in this space).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nose landing gear disclosed by Schlender as modified by including that with the pair of nose landing gears in a retracted position, a space between the pair of nose landing gears including an area aft of the nose wheels and forward from the folding side braces is available for installing a hydraulic pump of the aircraft as disclosed by Stuhr. One of ordinary skill in the art would have been motivated to make this modification to provide efficient and easily accessible storage areas for aircraft equipment.
For claim 17, Schlender as modified discloses the aircraft of claim 14 wherein:
with the pair of nose landing gears in a retracted position (Fig. 2 and 4, dashed lines), a space outboard from the nose wheels and forward from the shock struts is available for positioning loading jacks underneath the aircraft (the space under the aircraft, outboard from the wheels, and forward from the shock struts is open space where jacks could be positioned).
For claim 20, Schlender discloses the aircraft of claim 14 wherein:
the aircraft is a cargo aircraft (Fig. 1, aircraft is able to carry cargo).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlender in view of Stuhr, further in view of Pauli.
For claim 18, Schlender as modified discloses the aircraft of claim 14, wherein:
the trunnion (22) is mounted aft of the nose frame (Fig. 1, nose has a frame) and configured to pivot the shock strut inboard (Fig. 4) to retract the nose wheel aft of the nose frame (Fig. 1 wheels are aft of nose cone, including a nose frame),
but fails to disclose that the nose includes a hinge configured to pivot from a nose frame of a fuselage for loading cargo onto a cargo floor through the nose frame, and
However, Pauli teaches that the nose (11) includes a hinge (12) configured to pivot from a nose frame (frame of the forward opening of compartment 13, including side walls and floor and ceiling around opening) of a fuselage for loading cargo onto a cargo floor (floor of compartment 13) through the nose frame (frame at opening of 13), and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schlender as modified by having the nose include a hinge configured to pivot from a nose frame of a fuselage for loading cargo onto a cargo floor through the nose frame as disclosed by Pauli. One of ordinary skill in the art would have been motivated to make this modification to provide easy loading/unloading of cargo through a large opening that does not interfere with the landing gear (Pauli, Col. 1, lines 30-50)
For claim 19, Schlender as modified discloses the aircraft of claim 18, but fails to disclose the invention further comprising:
a pair of nose fairings to cover the trunnion on each side of the fuselage.
However, Pauli teaches a pair of nose fairings (Fig. 7, pair of ribs 17) to cover the trunnion on each side of the fuselage (Fig. 7, ribs 17 cover the trunnion 19 on each side).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/405,794 in view of Bennet.
For claim 1, Application No. 16/405,794 recites a nose landing gear of an aircraft (Claim 1, line 6) comprising: a shock strut coupled to an axle with a nose wheel (Claim 1, lines 6-8); and a trunnion configured to pivot the shock strut forward toward a nose and inboard toward the belly of the aircraft to retract the nose wheel (Claim 8, lines 2-3, a pivot point is a trunnion), but fails to recite a folding side brace extending from the shock strut inboard toward a belly of the aircraft and configured to stabilize the shock strut.
However, Bennet teaches a folding side brace (18 folds against strut 4 and other components during retraction, shown from Figs. 2a to 3) extending from the shock strut inboard toward a belly of the aircraft (Fig. 2b, 18 extends from strut 4 toward the top of the page, which is inboard toward a belly) and configured to stabilize the shock strut (Para 0017, “the lower end of the rear stay where it attaches to the shock strut is compelled to follow the surface of the sphere as the gear is retracted or deployed”, shock strut is support by being restrained in motion by the brace).
.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Retractable Landing Gear With Self-braced Folding Strut (US 5100083 A) by Large et al relates to landing gear that retract forward and inboard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642